Filed Pursuant to Rule 433 Registration No. 333-169453 NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION THREE YEAR COLLATERAL TRUST BOND TERM SHEET Issuer: National Rural Utilities Cooperative Finance Corporation Issue Ratings: A1 (stable) / A+ (stable) (Moody’s / S&P) Principal Amount: Security Type: Collateral Trust Bonds Legal Format: SEC Registered Pricing Date: January 26, 2012 Settlement Date: February 2, 2012 (T+5) Maturity Date: February 2, 2015 Coupon: 1.00% Price to Public: 99.682% Benchmark Treasury: 0.25% due January 15, 2015 Benchmark Treasury Yield: 0.308% Spread to Benchmark Treasury: +80 basis points Yield to Maturity: 1.108% Interest Payment Dates: Semi-annually on February 2 and August 2, commencing August 2, 2012 Make-Whole Call: At any time the bonds will be redeemable, in whole at any time or in part from time to time, at a redemption price equal to the greater of 100% of the principal amount of the bonds being redeemed or the sum of the present values of the remaining scheduled payments of principal and interest discounted on a semiannual basis at the Treasury Rate, plus 15 basis points. Denominations: $2,000 x $1,000 CUSIP: 637432 MP7 Joint Book-Running Managers: KeyBanc Capital Markets Inc. Mitsubishi UFJ Securities (USA), Inc. RBC Capital Markets, LLC RBS Securities Inc. J.P. Morgan Securities LLC Senior Co-Managers: Mizuho Securities USA Inc. PNC Capital Markets LLC U.S. Bancorp Investments, Inc. Note: A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the U.S. Securities and Exchange Commission (SEC)for this offering. Before you invest, you should read the prospectus for this offering in that registration statement, and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering. You may get these documents for free by searching the SEC online database (EDGAR®) at www.sec.gov. Alternatively, you may obtain a copy of the prospectus from KeyBanc Capital Markets Inc. by calling toll-free at 1-866-227-6479, Mitsubishi UFJ Securities (USA), Inc. by calling collect at 1-877-649-6848, RBC Capital Markets, LLC by calling toll-free at 1-866-375-6829, RBSSecurities Inc. by calling toll-free at 1-866-884-2071 and J.P.Morgan Securities LLC by calling collect at (212) 834-4533.
